Title: To George Washington from Jean Baptiste Mailhe, 19 May 1784
From: Mailhe, Jean Baptiste
To: Washington, George

 

Sir,
Toulouse [France] 19th May 1784

What higher honor, than the Cincinnatus of America, can be bestowed on the man, who, after avenging the cause of liberty, and establishing the supremacy of his country, by a voluntary act, reduced himself to the condition of a private man?
The discourse I venture to present you with, is infinitely below the greatness of the subject: but, it is at least, a sincere testimony, of the general admiration; excited by a revolution in wc. your virtues and exploits have had such a share —I am with respect, Sir Your Hble & Obt servt

 Mai[l]he

